United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-1923
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              John Clifford Czarnecki

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                          Submitted: December 23, 2019
                            Filed: December 30, 2019
                                  [Unpublished]
                                  ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      John Czarnecki pleaded guilty to carjacking, 18 U.S.C. § 2119, and received
a within-Guidelines-range sentence of 168 months in prison. In an Anders brief,
Czarnecki’s counsel requests permission to withdraw and raises three claims: (1) the
district court 1 impermissibly counted the same conduct twice in calculating the
sentence; (2) the overall sentence is substantively unreasonable; and (3) the
government violated Brady v. Maryland, 373 U.S. 83 (1963), by not sharing a
victim-impact statement until shortly before sentencing. See Anders v. California,
386 U.S. 738 (1967). Czarnecki has also filed a pro se brief.

      We first conclude that there has been no improper double counting here. See
United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (reviewing the
construction and application of the Guidelines de novo). The objected-to
enhancements for abduction and physical restraint were based on different facts.
See U.S.S.G. § 1B1.1 cmt. n.1 (defining “[a]bducted” and “[p]hysically restrained”);
United States v. Strong, 826 F.3d 1109, 1116–17 (8th Cir. 2016) (affirming the
application of both an abduction enhancement under U.S.S.G. § 2A3.1(b)(5) and a
physical-restraint enhancement under U.S.S.G. § 3A1.3).

       Nor is Czarnecki’s sentence substantively unreasonable. See United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-Guidelines-range
sentence is presumptively reasonable). The record establishes that the district court
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did
not rely on an improper factor or commit a clear error of judgment. See United
States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011).

       Finally, we reject the argument that the government violated Brady by failing
to disclose the victim-impact letter. Nothing in it was exculpatory or otherwise
favorable to Czarnecki. See United States v. Pendleton, 832 F.3d 934, 940 (8th Cir.
2016) (explaining that the prosecution need not “disclose evidence that is neutral,
speculative, or inculpatory”).



      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
                                  -2-
      We have also independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and conclude that there are no other non-frivolous issues for
appeal. Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                      ______________________________




                                      -3-